Case 1:18-cv-02610-T.]K Document 1-1 Filed 11/13/18 Page 1 of 2
CIVIL COVER SHEET

.lS-44 (|{l:\'. 6/17 DCJl

 

1. (a) PLAlNTlFFs

Abi|io James Acosta

Cab|e News NetWork, |nc.

(b) COUNTY OF RESIDENCE 01= FleT LlsTED PLAINTlFF FU|tOn COU! g

(EXCEPT lN U.S. PLAlNTlFF CASES)

DEFENDANTS

D. Alles; and John Doe.

 

Theodore J. Boutrou

(213) 229-7804

(c) ATTORNEYS (FIRM NAME, ADDRESS` AND TELEPHONE NUMBER)

S, Jr.

Gibson, Dunn & Crutcher
333 Grand Avenue, Los Ange|es, CA 90071

 

 

(PLACE AN x IN ONE BO

l U.S. Government
Plaintiff

2 U.S. Govemment
Defendant

Il. BASIS OF JURlSDICTION

XUN Y]

F d l Q PTF DFT PTF DFT
.`1 e era uestion __
(U.S. GOV€mlTl€nt NOf 3 PalTy) Citizen ofthjs State l ® l Incorpolated 01‘ Pn'ncipal Place © 4 O 4
of Business in This State
® 4 Dlve,'Slty . . . Citizen Of Another State 0 2 0 2 Incolporated and Principal Place 9 5 O 5
(Indlcate Cltlzenshlp of ~ - .
Pam.es in item HI) of Busmess m Anothei State
Citizen or Subject of a 3 3
Foreign Countly © © Foreign Nation © 6 O 6

 

Dona|d J. Trump; John F. Ke||y; Wi||iam Shine; Sarah
Huckabee Sanders; United States Secret Service; Rando|ph

cOUNTY oF REleENCE 0F FleT LlsTED DEFENDANT VVaStlingtOn DC_

{IN 11 Q DI AIN’T`|I?L‘ PAC‘E‘Q nmu \r\

Case: 1:18-cv-0261O
Assigned To : Ke||y, Timothy J.
Assign. Date : 11/13/2018
Description; TRO/Pl (D Deck)

 

III. CITIZENSHIP OF PRINCIPAL PARTIES (PLACE AN x lN ONE Box FOR
PLAINTIFF AND ONE Box FOR DEFENDANT) FOR DlvERslTY cAsEs ONLY!

 

 

IV. CASE ASSIGNMENT AND NATURE OF SUIT

{[’lncc an X in one catcgory, A-N, that best l'cprcsacms your Cause of Action and 21_1£ in a corresponding Nature of Suil']

 

A. Antitrust

|j 410 Anticrusc

 

@ B. Personal Injuly/
Malpractice

\:| 310 Airplane

E 315 Airplane Product Liability

f:| 320 Assaulr, Libel & Slander

|:| 330 Federal Employers Liability

|:| 340 Marine

[:] 345 Marine Product Liability

|:] 350 Motor Vehicle

l:| 355 Momr vehicle Product Liabimy

|:l 360 Other Personal Injury

|:] 362 Medical Malpractice

|:l 365 Product Liabimy

[:l 367 Health Care/Pharmaceutical
Personal Injury Product Liability

m 368 Asbestos Product Liability

 

O C. Administrative Agency
Review

|:| 151 Medicare Act

Social Security
|:| 861 HIA (1395f0

|:| 862 Blaek Lung (923)

|:] 863 1)1wc/1)1ww(405(g))

13 864 sle Ticle le

|:| 865 RSI (405(g))

MM

|:| 891 Agricultural Acts

|:l 893 Environmental Matters

|:| 890 Other Statu tory Actions (If
Administrative Agency is
Involved)

 

@ D. Temporarjy Restraining
Order/Preliminmjv
Injunction

Any nature of suit from any category
may be selected for this category of
case assignment.

*(If Antitrnst, then A governs)*

 

9 E. General Civil

(Other) OR

O F. Pro Se General Civil

 

Real Progerty

l:l 220 Foreclosure

|:| 230 Renr, Lease & Ej
m 240 Torts to Land
\:1245 Tort Product Lia

Personal Progerty

|:l 210 Land Condemnation

l:| 290 All Other Real Property

Bankruptcy
|:| 422 Appeal 27 USC 158

ectment
Prisoncr l’clitions

535 Death Penalty
|:] 540 Mandamus & Other
l:| 550 Civil Rigms
l:| 555 Prison Conditions

biliry

|:| 423 Wichdrawal 28 USC 157

Federal Tax Suits
|:| 870 Taxes (US plaintiff or
defendant)

[] 871 IRs-Third Pmy 26 USC
7609

Forfeiture/Penalty
m 625 Drng Related Seizure of

Property 21 USC 881

m 370 Other Frand

l:] 371 Trurh in Lemnng

l___l 380 Other Personal Property
Damage

E385 Property Damage
Product Liability

 

 

m 560 Civil Detainee - Conditions m 690 Other
of Coni`lnement
Other Statutes
P,-o en Ri ms :l 375 False Claims Act
l jszo copyrights |:| 376 Qui Tam (31 USC
E| 830 mem 3729(a))
:l 835 Patem _ Abbreviated New :l 400 State Reapportionment
Drug App[ication :] 430 Banks & Banking
l:| 840 Tradema,-k |:] 450 Commerce/ICC
Rates/etc.

|:l 460 Deportation

 

 

|:_-| 462 Naturalization
Application

[:| 465 Other Immigration
Actions

|:| 470 Racketeer lnfluenced
& Corrupt Organization

|:| 480 Consnmer Credit

|:| 490 Cable/Satel|ite TV

|:] 850 Securities/Commodities/
Exchangc

m 896 Arbitration

|:l 899 Administrative Procedure
Act/Review or Appeal of
Agency Decision

|:I 950 Constitutionality of State
Statutes

|:| 890 Other Statutory Actions
(if not administrative agency

 

 

review or Privacy Act)

Case 1:18-cv-O2610-T.]K Document 1-1

Filed 11/13/18 Page 2 of 2

 

9 G. Habeas Corpus/
2255

l:l 530 Habeas Corpns _ General

l:l 510 Motion/Vacatc Sentencc

|:l 463 Habeas Corpus _ Alicn
Detainee

@ H. Employment
Discrimination

1:| 442 Civil Rights _ Empieyment
(criteria: race, gender/sex,
national origin,
discrimination, disability, agc,
religion, retaliation)

*(lf pro se, select this deck)*

@ I. FolA/Prt'vttey Act

l:l 895 Freedom of Information Act
l:l 890 Other Statntory Actions
(if Privacy Act)

*(If pro se, select this deck)*

© J. student Lean

m 152 Recovery of Defaulted
Student Loan
(excluding veterans)

 

O K. Labor/ERISA
(non-employment)

|___| 710 Fair Labor Standards Act
m 720 Labor/Mgmt. Relations
|:| 740 Labor Railway Act
|:] 751 Family and Medieai

Leave Act
|:| 790 Other Labor Litigation
l:] 791 Empl. Ret. Ine. security Aet

© L. other CivilRights
(non-employment)

|:| 441 Voting (ifnot Voting Rights
Act)

|:] 443 Housing/Accommodations

440 other Civil Rights

:| 445 Americans w/Disabilities _
Employment

|:| 446 Amet-ieans w/l)isabilities _
Other

|:] 448 Education

 

 

9 M. Contract

:l 110 Insurance

:l 120 Marine

|:l130 Miner Act

140 Negotiable Instrument

:l 150 Recovery of Overpayment
& Enforcement of
Judgment

l:l 153 Recovery of Overpayment
of Veteran’s Beneflts

|:l 160 Stockholder’s Suits

m 190 Other Contracts

|:| 195 Contraet Preduet Liahnity

|:| 196 Franehise

 

0 N. Three-Judge
Court

|:| 441 Civil Rights - Voting
(if Voting Rights Act)

 

V. ORIGIN
1 Original @ 2 Removed
Proceeding from State
Court

© 3 Remanded

@ 4 Reinstated O 5 Transferred

O 6 Multi-distriet O 7 Appeal to

8 Multi-district

from Appellate or Reopened from another Litigation District Judge Litigation _
Court district (specify) from Mag. Direct File
Judge

 

vI. CAUSE oF ACTIoN (CITE THE U.s. C1v1L sTATUTE UNI)ER wHICH Yov ARE FILING AND WRITE A BRlEF sTATEMENT oF cAUsE.)
28 U.S.C. 2201, 5 U.S.C. 706, U.S. Const, Amend. |, V

 

 

 

VII. REQUESTED IN CHECK lF THIS 15 A CLASS DEMAND $ Check YES only if demanded `n complaint
CoMPLAINT ACT'ON UNDER F-R-C~P~ 23 JURY DEMAND: YES NO
VIII- II{E‘[I;§;ED CASE(S) (See instr“°[i°“) YES |:I NO |:| If yes, please complete related case fonn
F

 

 

DATE; Z/LZ ;¢ ,/'_.i’ _

 

sloNATURE oF ATToRNEY oF uaw ,_Z_ %

 

INSTRUCTIONS FOR COMPLETING CIVlL COVER SHEET JS-44
Authority for Civil Cover Sheet

The JS-44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and selyices of pleadings or other papels as required
by law, except as provided by local lules of court This foim, approved by the Judicial Conference of the United States in September 1974, is required for the use of the
Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of Court for each civil complaint filed.
Listed below are tips for completing the civil cover sheet. These tips coincide with the Rolnan Nulneials on the cover sheet.

I. COUNTY OF RESIDENCE OF FlRST LlSTED PLAINTIFF/DEFENDANT (b) County of residence: Use l 1001 to indicate plaintiff if resident
of Washington, DC, 88888 if plaintiff is resident of United States but not Washington, DC, and 99999 if plaintiff is outside the United States.

III. CITIZENSHIP OF PRINCIPAL PARTIES: 'I`his section is completed only if diversity of citizenship was selected as the Basis of .luiisdiction

under Section II.

IV. CASE ASSIGNMENT AND NATURE OF SUsz The assignment ofajudge to your case will depend on the category you select that best
represents the primary cause of action found in your complaint You may select only w categoly. You must also select M corresponding
nature of suit found under the categoly of the case.

VI. CAUSE OF ACT]ON: Cite the U.S. Civil Statute under which you are filing and write a brief statement ofthe piimaly cause.

VIII.
the Clerk’s Office.

RELATED CASE(S), lF ANY: If you indicated that there is a related case, you must complete a related case folm, which may be obtained from

Because of the need for accurate and complete infonnation, you should ensure the accuracy of the information provided prior to signing the form.

 

